Title: From James Madison to John Steele, [ca. 25 July] 1802
From: Madison, James
To: Steele, John


Dr Sir
[ca. 25 July 1802]
Mr. Fairfax who waits on you wishes to know whether the Treasury Dept. is [in] want of bills on London. He will himself explain an offer he will in that case make. In the absence of Mr. Gallatin, I have taken the liberty of referring him to you for information. Yrs very respectfully
James Madison
 

   
   RC (Nc-Ar: Steele Papers). Undated. Conjectural date supplied here on the basis of circumstances described in n. 2.



   
   His Republican leanings and prior correspondence with JM make it probable that this was Ferdinand Fairfax (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:308–9 and n. 3).



   
   Steele’s departure on 5 Aug. and his subsequent resignation places the date of this letter sometime during Gallatin’s absence from Washington between 17 July and 1 Aug. 1802 (Gallatin to Jonathan Burrall, 17 July 1802, and Gallatin to Jefferson, 9 Aug. 1802 [DLC: Gallatin Papers]; Steele to Oliver Wolcott, 5 Aug. 1802, Wagstaff, Papers of John Steele, 1:307).


